             Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.1 Page 1 of 13
AO I 06 (Rev. 06/09) Application for a Search Warrant                                                            Fl l_ED
                                        UNITED STATES DISTRICT COlRT                                               MAY 15 2019
                                                                      for the
                                                                                                           CLEHK US UIS I HICl COU RT
                                                          Southern District of California              S')UTHERN DI STR ICT O F CALIFORNl/1
                                                                                                       BY                          U~ ~ Uf Y


               In the Matter of the Search of                            )
          (Briefly describe the property to be searched                  )
           or identifj; the person by name and address)

       Apple Cellular Phone, Model Number: A1864
                                                                         )
                                                                         )
                                                                         )
                                                                                     Case No.
                                                                                                       19MJ2014
                 IMEI: 356712081591273
                                                                         )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijj; the p erson or describe the
prRJ)erfy. /Q be. searched and Rive its lpcqtion) : .
  ~ee   Attacnment A, mcorporatea nere1n by reference


located in the      ~~~~~~~~
                             Southern              District of   ~~~~~~~~~~~~
                                                                             California           , there is now concealed (identifj; the
person or describe the prop erty to be seized) :
  See Attachment B, incorporated herein by reference


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ~evidence of a crime;
                  ~contraband, fruits of crime, or other items illegally possessed;
                  ~property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
            Code Section                                                           Offense Description
        21 USC 952 & 960, 963                       Possession with intent to Distribute a Controlled Substance; Importation of a
                                                    Controlled Substance; Conspiracy to commit same

         The application is based on these facts:
        See attached Affidavit, incorporated herein by reference


           0 Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending              re than 30 day~s:~::::::==~>--- ) is requested
             under 18 U.S.C. § 3103a, the basis of which is t forth on t attached s



                                                                                                Appl

                                                                                          Patrick Buchanan, Special Agent
                                                                                                Printed name and title




                                                                     ~            p+;-;
Sworn to before me and signed in my presence.


Date       c4~11
              ~        I
                                                                        ~ul!
City and state: San Diego, California                                           Hon. Michael S . Berg United States Magistrate Judge
                                                                                                Printed name and title
     Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.2 Page 2 of 13




 1
                           UNITED STATES DISTRICT COURT
 2
                         SOUTHERN DISTRICT OF CALIFORNIA
 3
 4

 5   IN THE MATTER OF THE SEARCH OF                        AFFIDAVIT IN SUPPORT OF
                                                           AN APPLICATION FOR A
 6   Apple Cellular Phone                                  SEARCH WARRANT
     Model Number: A1864
 7   IMEI:356712081591273
 8
 9

10         I, Patrick Buchanan, a Special Agent with the United States Department ofHomelan
11   Security - Homeland Security Investigations, having been duly sworn, depose and state a
12 follows:
13                                     INTRODUCTION
14         1. This affidavit supports an application for a warrant to search the followin
15 electronic device:
16                  Apple Cellular Phone
                    Model Number: A1864
17                  IMEI:356712081591273
18                  (Target Device), as described in Attachment A.
19         2.    The Target Device was seized on October 101h, 2018, from Jonathan PERE
20 MARTINEZ's possession at the time he was arrested at the Otay Mesa California Porto
21 Entry, for the importation of approximately 5.56 kilograms (12.25 pounds) of cocaine an
22 approximately 4.40 kilograms (9.70 pounds) ofheroin in violation ofTitle 21, United State
23 Code, Sections 952, 960. At the time of his arrest, PEREZ MARTINEZ was the driver of
24 black 2007 Ford Edge bearing California license plate 8FOY673. The Target Device i
25 currently in the possession of the Department Homeland Security (DHS), Homelan
26 Security Investigations (HSI) evidence vault, located at 880 Front St Suite 3200 San Diego
27 CA 92154.
28
      Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.3 Page 3 of 13




 1         3.     Based on the information below, there is probable cause to believe that a search
 2   of the Target Device will produce evidence of the aforementioned crimes, as described in
 3 Attachment B.

 4                                BACKGROUND AND EXPERIENCE
 5         4.     I am a Special Agent for the Department of Homeland Security - Homeland
 6   Security Investigations (HSI). I have been employed by HSI since October 2016. My
 7   formal training has consisted of the Criminal Investigator Training Program and Homeland
 8   Security Investigations Special Agent Training program at the Federal Law Enforcement
 9   Training Center in Glynco, Georgia, which included training related to narcotics and
10 dangerous drugs. I have conducted multiple criminal investigations into violations of federal

11   and state law including, but not limited to, contraband smuggling, narcotics trafficking, and
12 organized criminal activity. Currently, I am assigned to a contraband smuggling

13   investigative group.
14         5.     Prior to my employment with HSI, I was employed by Prince William County,
15   VA Police Department (PWCPD) for over 9 years. I held the position of Police Officer and
16 Detective with PWCPD. During my tenure at PWCPD, I received formal training from the

17 Prince William County Criminal Justice Academy, Fairfax County Criminal Justice

18 Academy, Northern Virginia Criminal Justice Academy, New England High Intensity

19 Drug Trafficking Area (HIDTA) Headquarters, Washington I Baltimore High Intensity
20   Drug Trafficking Area (HIDTA) and Drug Enforcement Administration Academy. This
21   training included but was not limited to: undercover operations involving narcotics, illegal
22   drug trends, methods of drug distribution, drug concealment and the application I execution
23   of search warrants. As a Detective, I had numerous seizures of narcotics and currency from
24   drug trafficking organizations. Additionally, I have purchased and sold a variety of illegal
25   drugs and other illicit goods while operating in an official undercover capacity. These sales
26   and purchases were arranged by me or confidential informants using a cellular phone,
27   mobile messaging applications, websites and in person introductions. These investigations
28   led to the successful criminal prosecution of offenses at the local, state and federal level.
                                                   2
      Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.4 Page 4 of 13




 1          6.    Based upon my training and experience as a law enforcement officer, I am
 2   familiar with the ways in which drug smugglers and traffickers conduct their business.
 3   During the course of my duties, I have (a) worked as a case agent, directing specific drug-
 4   related investigations; (b) worked as a surveillance agent who observed and recorded
 5   movements of individuals suspected of trafficking drugs; (c) participated in the execution
 6   of search warrants related to drug investigations; (d) initiated and executed numerous arrests
 7   for drug-related offenses, including possession with the intent to distribute; and
 8   ( e) interviewed criminal defendants, witnesses, and informants m furtherance of
 9   investigations into the illegal smuggling and trafficking of controlled substances. Through
10 these duties, I have gained a working knowledge and insight into the operational habits of
11   drug smugglers, traffickers and those associated with the drug subculture.
12          7.    Through the course of .my training, investigations, and conversations with
13   other law enforcement personnel, I am aware that it is a common practice for narcotics
14   smugglers to work in concert with other individuals and to do so by utilizing cellular
15 telephones to maintain communications with co-conspirators in order to further their

16 criminal activities. This is particularly true in cases involving distributional quantities of
17   hard narcotics, such as cocaine, heroin, and methamphetamine. Typically, load drivers
18   smuggling narcotics across the border from Mexico into the United States are in telephonic
19   contact with co-conspirators immediately prior to and following the crossing of the load
20 vehicle, at which time they receive instructions on how to cross and where and when to
21   deliver the controlled substances. Narcotics smugglers and their organizations use cellular
22   telephones, in part, because these individuals believe law enforcement is unable to track the
23   phone numbers of calls placed to and from cellular telephones.
24         8.     Based · upon my training and experience and consultations with law
25   enforcement officers experienced in drug smuggling and trafficking investigations, and all
26   the facts and opinions set forth in this affidavit, I submit the following:
27
28
                                                    3
      Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.5 Page 5 of 13




 1
                  a.    Drug smugglers will use cellular telephones because they are mobile
 2                      and they have instant access to telephone calls, text, web, and voice
 3
                        messages;

 4                b.    Drug smugglers will use cellular telephones because they are able to
 5
                        actively monitor the progress of their illegal cargo while the
                        conveyance is in transit;
 6

 7
                  c.    Drug smugglers and their accomplices will use cellular telephones
                        because they can easily arrange and/or determine what time their
 8                      illegal cargo will arrive at predetermined locations;
 9
                  d.    Drug smugglers will use cellular telephones to direct drivers to
10                      synchronize an exact drop off and/or pick up time of their illegal
11                      cargo;

12                e.    Drug smugglers will use cellular telephones to notify or warn their
13                      accomplices of law enforcement activity to include the presence and
                        posture of marked and unmarked units, as well as the operational status
14                      of checkpoints and border crossings; and
15
                  f.    The use of cellular telephones by smugglers tends to generate evidence
16                      that is stored on the cellular telephones, including, but not limited to
17                      emails, text messages, photographs, audio files, call logs, address book
                        entries, IP addresses, social network data, and location data.
18

19         9.     Subscriber Identity Module (SIM) Cards also known as subscriber identity
20   modules are smart cards that store data for cellular telephone subscribers. Such data includes
2l   user identity, location and phone number, network authorization data, personal security
22   keys, contact lists and stored text messages. Much of the evidence generated by a
23   smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
24   utilized in connection with that telephone.
25         10.    In preparing this affidavit, I have conferred with other agents and law
26   enforcement personnel who are experienced in the area of narcotics investigations, and the
27   opinions stated below are shared by them. Further, I have personal knowledge of the
28   following facts, or have had them related to me by persons mentioned in this affidavit. This
                                                   4
      Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.6 Page 6 of 13



 1   statement is made in support of an application for a warrant to search a cellular telephone
 2   that is believed to contain evidence of violations of21 U.S.C. §§ 952, 960, 963.
 3          11.   Because this affidavit is being submitted for the limited purpose of establishing
 4   probable cause to obtain a search warrant, it does not contain all of the information known
 5 to federal agents regarding this investigation. Instead, it contains only those facts believed

 6 to be necessary to establish probable cause. In addition, information contained in this
 7   affidavit is based upon reviews of official reports and records, upon conversations with
 8   other HSI Special Agents, and my personal observations and knowledge. When the contents
 9   of documents or statements of others are reported herein, they are reported in substance and
10   in part unless otherwise indicated.
11                            FACTS SUPPORTING PROBABLE CAUSE
12         12.    On October 10th, 2018, at approximately 10:51 a.m., Jonathan PEREZ
13   MARTINEZ, a United States citizen, attempted to enterthe United States from the Republic
14   of Mexico via the Otay Mesa California Port of Entry. PEREZ MARTINEZ was the driver
15   of a black 2007 Ford Edge bearing California registration 8FOY673 (Subject Vehicle).
16         13.    In the primary inspection area, PEREZ MARTINEZ was encountered by
17   Customs Border Protection Officer (CBPO) Esmeralda Michel.             PEREZ MARTINEZ
18   presented a United States Passport card and gave a negative customs declaration. CBPO
19   Michel queried PEREZ MARTINEZ's information and received a computer-generated alert
20   to refer him to the secondary inspection lot.
21         14.    At the secondary inspection lot, CBPO Garth Cory was screening vehicles with
22   the Z-Portal X-ray system. CBPO Cory screened the Subject Vehicle and noticed anomalies
23   within the rear passenger quarter panel area. CBPO Cory notified the area supervisor of the
24   findings.
25         15.    CBPO Wayne Thibeault conducted a seven-point inspection of the Subject
26   Vehicle. The inspection revealed several packages located in the rear quarter panel of the
27   Subject Vehicle. The packages were observed between the outer wall and inner panels of
28   the Subject Vehicle. CBPO Thibeault removed PEREZ MARTINEZ from the Subject
                                                     5
         Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.7 Page 7 of 13




 1   Vehicle, place him into handcuffs and escorted him to the security office. The Subject
 2   Vehicle was turned over to CBPO T. Pharakonekham for further processing.
 3           16.   CBPO Pharakonekham continued searching the Subject Vehicle after
 4   reviewing the Z-portal x-ray images of the Subject Vehicle.        CBPO Pharakonekham
 5   removed a total of 12 packages concealed within the rear passenger quarter panel of the
 6   Subject Vehicle. CBPO Pharakonekham opened each of the packages and found 5 to
 7   contain a white powdery substance and the remaining 7 contained a brown powdery
 8   substance.
 9           17.   CBPO Pharakonekham conducted a field test on random packages that
10   contained the white powder. The field test returned a positive result for characteristics of
11   cocaine. The total approximate weight for the packages containing the white powder is 5 .56
12 kilograms. CBPO Pharakonekham then conducted a field test on random packages that

13   contained the brown powder. The field returned a positive result for the characteristics of
14 heroin. The approximate weight for the packages containing the brown powder is 4.40

15   kilograms.
16           18.   During his post-Miranda interview with HSI SA Patrick Buchanan and SA
17   Regino Enriquez, PEREZ MARTINEZ denied knowledge of the narcotics located in the
18   subject vehicle. PEREZ MARTINEZ insisted that he entered the United States to run
19   errands on behalf of his boss. SA Buchanan showed PEREZ MARTINEZ the Target
20 Device and asked if it was his. PEREZ MARTINEZ positively identified the Target Device
21   as his own by shaking his head in an up and down fashion. PEREZ MARTINEZ then
22   provided the passcode for the phone when asked. SA Buchanan then conducted a border
23   search of the Target Device in the interview room while SA Enriquez continued the
24   interview of PEREZ MARTINEZ. 1
25
26   1
     Nothing obtained in the first search is being relied on in seeking this warrant. This
27 information is provided for purposes of full disclosure, but I ask the Court not to consider
   this information in making its probable cause determination whether to authorize the
28
   requested search and seizure warrant.
                                                 6
      Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.8 Page 8 of 13




 1 Following the search and interview, the phone was packaged and submitted to the custody

 2 of Fines, Penalties and Forfeiture for holding.

 3          19.   Based upon my experience and training, and all the facts and opinions set forth
 4   in this Affidavit, there is probable cause to believe that the Target Device contains evidence
 5   of violations of21 U.S.C. §§ 952, 960, and 963 including communications, records, or data,
 6 including but not limited to emails, text messages, other social messaging applications (such
 7 as Whatsapp or Facebook) photographs, audio files, videos, or location data:

 8                a.     tending to indicate efforts to import methamphetamine, cocaine or some
                         other federally controlled substance from Mexico into the United States;
 9
10                b.     tending to identify accounts, facilities, storage devices, and/or
                         services-such as email addresses, IP addresses, and phone numbers-
11
                         used to facilitate the importation of methamphetamine or some other
12                       federally controlled substance from Mexico into the United States;
13                       tending to identify co-conspirators, criminal associates, or others
                  c.
14                       involved in importation of methamphetamine or some other federally
                         controlled substance from Mexico into the United States;
15
16                d.     tending to identify travel to or presence at locations involved in the
                         importation of methamphetamine or some other federally controlled
17
                         substance from Mexico into the United States;
18
                  e.     tending to identify the user of, or persons with control over or access to,
19
                         the Target Device; and/or
20
                  f.     tending to place in context, identify the creator or recipient of, or
21                       establish the time of creation or receipt of communications, records, or
                         data involved in the activities described above.
22
23
            20.   Based upon my experience and investigation in this case, I believe that PEREZ
24
     MARTINEZ is involved in narcotics smuggling activities. Based upon my experience and
25
     training, consultation with other law enforcement officers experienced in narcotics
26
     trafficking investigations, and all the facts and opinions set forth in this affidavit, I believe
27
     that    information      relevant    to     the       narcotics   smuggling      activities   of
28
                                                       7
      Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.9 Page 9 of 13




 1   PEREZ MARTINEZ, such as telephone numbers, made and received calls, contact names,
 2   electronic mail (e-mail) addresses, appointment dates, messages, pictures and other digital
 3   information are stored in the memory of Target Device.
 4         21.    Finally, drug conspiracies require detailed and intricate planning to
 5   successfully evade detection by law enforcement. In my professional training and
 6   experience, this requires planning and coordination iµ the days and weeks and often months
 7 prior to the event. Additionally, co-conspirators are often unaware of the subject's arrest
 8   and will continue to attempt to communicate with the subject after the arrest to determine
 9   the whereabouts of their valuable cargo. A law enforcement database check revealed
10 PEREZ MARTINEZ was associated with the Subject Vehicle approximately eight (8)
11   occasions beginning on September 6th, 2018 up to and including October 10th, 2018. Based
12   on my training and experience, individuals such as PEREZ MARTINEZ will attempt to
13   minimize the amount of time they were involved in their smuggling activities and often
14 times are actually involved for weeks and months longer than they claimed to be involved.
15   Given those facts, I respectfully request permission to search the Target Device for data
16   beginning on August 15\ 2018 up to and including October 10th, 2018.
17                                      METHODOLOGY
18         22.    It is not possible to determine, merely by knowing the cellular/mobile
19   telephone's make, model and serial number, the nature and types of services to which the
20   device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
21   today can be simple cellular telephones and text message devices, can include cameras, can
22   serve as personal digital assistants and have functions such as calendars and full address
23   books and can be mini-computers allowing for electronic mail services, web services and
24 rudimentary word processing. An increasing number of cellular/mobile service providers

25   now allow for their subscribers to access their device over the internet and remotely destroy
26   all of the data contained on the device. For that reason, the device may only be powered in
27   asecure environment or, if possible, started in "flight mode" which disables access to the
28   network. Unlike typical computers, many cellular/mobile telephones do not have hard
                                                  8
     Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.10 Page 10 of 13



 1   drives or hard drive equivalents and store information in volatile memory within the device
 2   or in memory cards inserted into the device. Current technology provides some solutions
 3   for acquiring some of the data stored in some cellular/mobile telephone models using
 4   forensic hardware and software. Even if some of the stored information on the device may
 5 be acquired forensically, not all of the data subject to seizure may be so acquired. For
 6 devices that are not subject to forensic data acquisition or that have potentially relevant data
 7   stored that is not subject to such acquisition, the examiner must inspect the device manually
 8   and record the process and the results using digital photography. This process is time and
 9   labor intensive and may take weeks or longer.
10         23.    Following the issuance of this warrant, I will collect the subject cellular/mobile
11   telephone and subject it to analysis. All forensic analysis of the data contained within the
12   telephone and its memory card(s) will employ search protocols directed exclusively to the
13   identification and extraction of data within the scope of this warrant.
14         24.    Based on the foregoing, identifying and extracting data subject to seizure
15   pursuant to this warrant may require a range of data analysis techniques, including manual
16 review, and, consequently, may take weeks or months. The personnel conducting the

17   identification and extraction of data will complete the analysis within ninety (90) days,
18   absent further application to this court.
19   ///

20   ///

21   ///

22   ///

23   ///

24

25
26
27
28
                                                   9
     Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.11 Page 11 of 13




 1                                        CONCLUSION
 2         25.   Based on all of the facts and circumstances described above, there is probable
 3   cause to conclude that PEREZ MARTINEZ used the Target Device to facilitate violations
 4 of Title 21, United States Code, Sections 952 and 960.
 5         26.   Because the Target Device was promptly seized during the investigation of
 6   PEREZ MARTINEZ's trafficking activities and has been securely stored, there is probable
 7   cause to believe that evidence of illegal activities committed by PEREZ MARTINEZ
 8   continues to exist on the Target Device. As stated above, I believe that the date range for
 9   this search is from August 1st, 2018 up to and including October 10th, 2018.
10         27.    THEREFORE, I request that the court issue a warrant authorizing law
11   enforcement agents and/or other federal and state law enforcement officers to search the
12   items described in Attachment A, and the seizure of items listed in Attachment B, using the
13   methodology described above.
14
15         I swear the foregoing is true and correct to   e best o my knowledge and belief.
16
17
18                                                         atrick Buchan n
                                                          Special Agent
19                                                        Homeland Security Investigations
20

21

22
23

24
      o rable Michael S. Berg
25   United States Magistrate Judge
26
27

28
                                                 10
  Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.12 Page 12 of 13



                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Apple Cellular Phone
      Model Number: A1864
      IMEI:356712081591273
      (Target Device)




Target Device is currently in the possession of Department Homeland Security (DHS),
Homeland Security Investigations (HSI) evidence vault, located at 880 Front Street
Suite 3200 San Diego, CA 92154
  Case 3:19-mj-02014-MSB Document 1 Filed 05/15/19 PageID.13 Page 13 of 13



                                 ATTACHMENTB

                               ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the attached affidavit submitted in support
of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of August 1st 2018, up to and including October 101h, 2018:

             a.    tending to indicate efforts to import methamphetamine or some other
                   federally controlled substance from Mexico into the United States;

             b.    tending to identify accounts, facilities, storage devices, and/or
                   services-such as email addresses, IP addresses, and phone numbers-
                   used to facilitate the importation of methamphetamine or some other
                   federally controlled substance from Mexico into the United States;

             c.    tending to identify co-conspirators, criminal associates, or others
                   involved in the importation of methamphetamine or some other
                   federally controlled substance from Mexico into the United States;

             d.    tending to identify travel to or presence at locations involved in the
                   importation of methamphetamine or some other federally controlled
                   substance from Mexico into the United States;

             e.    tending to identify the user of, or persons with control over or access to,
                   the Target Device; and/or

             f.    tending to place in context, identify the creator or recipient of, or
                   establish the time of creation or receipt of communications, records, or
                   data involved in the activities described above,

which are evidence of violations ofTitle 21, United States Code, Sections 952, 960, and
963 Importation of a Controlled Substance & Conspiracy.
